Citation Nr: 0709784	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

The veteran's current level of bilateral hearing acuity does 
not constitute a disability for which service connection can 
be granted under applicable VA regulations.


CONCLUSION OF LAW

The veteran does not have hearing loss in either ear that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in February 2004.  He was notified of the 
provisions of the VCAA in correspondence dated in March 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  He has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it 
pertained to claims for rating increases and earlier 
effective dates for awards of VA compensation.  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.  Therefore, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.

Factual background and analysis

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303 (2006).  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2006), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a disability within the meaning 
of 38 C.F.R. § 3.385 at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court in Hensley explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  It was also found that, regardless of when the 
criteria of 38 C.F.R. § 3.385 are met, a determination must 
be made as to whether the hearing loss was incurred in or 
aggravated by service.

The veteran's service entrance examination was conducted in 
February 1971.  Clinical examination of his ears and tympanic 
membranes showed normal findings.  Puretone threshold results 
for each ear, in decibels, revealed normal findings as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
N/A
5
LEFT
15
15
10
N/A
10

Separation examination in December 1974 shows that the 
veteran had normal ears and tympanic membranes.  Audiological 
evaluation revealed normal pure tone thresholds, in decibels, 
which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
5
5
10

The veteran's DD-214 and service personnel records show that 
he served in the United States Air Force with the Strategic 
Air Command and that his Military Occupational Specialty was 
as an "avionics instrument systems specialist."  The 
records indicate that he worked in close proximity to 
military aircraft.

The veteran filed his claim for VA compensation for hearing 
loss in February 2004.  He contends that he has bilateral 
hearing loss that was the result of being exposed to aircraft 
engine noise during military service.  In support of his 
claim, he submitted a VA audiological treatment report dated 
in December 2003, which reflects that the veteran related a 
history of exposure to loud noise during active duty as a 
result of working on the flight line in proximity to 
aircraft.  The examining VA audiologist's assessment was 
"suspect sensorineural hearing loss, more likely than not 
due to excessive noise trauma sustained while in military 
service."  It was indicated that an audiology examination 
was pending.

A February 2004 VA audiological evaluation revealed pure tone 
thresholds, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5/-5
0
5
10
LEFT
5
0/0
0
5
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  The 
examining audiologist's assessment was "sensorineural 
hearing loss, more likely than not due to excessive noise 
trauma sustained while in military service."

The results of a VA audiological examination conducted by a 
VA physician in April 2004 shows the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
15
LEFT
10
10
10
10
30

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally, using the Maryland CNC Wordlist.  The 
examiner's assessment was that the veteran's hearing was 
normal in his right ear and essentially normal in his left 
ear.

In February 2005, the VA audiologist who had previously 
examined the veteran's hearing acuity in April 2004 conducted 
a thorough review of the veteran's pertinent clinical history 
contained in his claims file.  The audiologist noted that the 
February 2004 audiological examination revealed essentially 
normal hearing in the right ear and only mild sensorineural 
hearing loss beginning at 4000 Hertz in the left ear, with a 
normal speech recognition score of 100 percent in the right 
ear and 92 percent in the left ear.  The audiologist noted, 
however, that the veteran's speech recognition was 100 
percent, bilaterally, in a subsequent examination in April 
2004, and remarked that there were some inadequacies with the 
February 2004 test in that speech recognition testing was 
performed at a presentation level of 5 decibels poorer and no 
mention was made regarding what speech stimuli were used.  
The VA audiologist considered the audiological test scores of 
record and presented the following opinion:

"Based upon the above information and normal 
hearing present at the time of (service) 
separation, hearing sensitivity is not due to his 
military noise exposure as 'hearing thresholds do 
not meet the criteria for disability under VA 
regulations.'" 

The Congress of the United States of America has specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
regulation at 38 C.F.R. § 3.385 defines hearing disability 
for VA compensation purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels 
at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 
decibels and at least three of those threshold levels are 25 
decibels or less, and where speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the veteran to be granted service connection for 
hearing loss, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The veteran's 
military records indicate exposure to acoustic trauma during 
service to aircraft engine noise, although his separation 
examination report shows normal hearing acuity, bilaterally.  
Subsequent audiometric testing conducted by VA in 2003 - 2005 
revealed that the veteran's current hearing acuity in both 
ears do not demonstrate an acoustic threshold of 40 decibels 
or greater at any level, or an acoustic threshold of greater 
than 25 decibels at any three levels.  Although there is a 
single notation of a speech recognition score of 92 percent 
in the left ear in February 2004 that seemingly meets the 
criteria for disabling hearing loss under 38 C.F.R. § 3.385, 
a subsequent test in April 2004 shows 100 percent word 
recognition, bilaterally, using the Maryland CNC Wordlist.  
The apparent inconsistency was noted by a VA audiologist, who 
determined in a May 2005 opinion that the speech recognition 
scores obtained in February 2004 were of questionable 
validity.  The Board finds that the VA audiologist's 
credentials carry substantial weight.  The Board therefore 
accepts the medical conclusion that the current state of the 
veteran's hearing acuity has not met the regulatory threshold 
to be considered a disability for purposes of eligibility to 
receive VA compensation.  Notwithstanding the audiologist's 
opinions in December 2003 and in February 2004 that 
associated the veteran's slightly impaired hearing acuity to 
service, as the weight of the clinical evidence supports a 
determination that the veteran does not currently have a 
hearing loss disability that actually meets the threshold 
criteria set forth in 38 C.F.R. § 3.385, his claim for 
service-connected disability benefits for hearing loss cannot 
be granted.  

The Board has considered the veteran's contentions that he 
has hearing loss as a result of his service. To the extent 
that his statements represent evidence of continuity of 
symptomatology, without the corroboration of an actual 
clinical diagnosis of hearing loss his statements do not 
constitute competent evidence of a diagnosis of hearing loss, 
nor do they establish a nexus between hearing loss and 
tinnitus and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and his appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002; 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


